Syllabus by
DAY, J.
APPEAL-Real Estate (510 E3)
(30 12) In a proceeding by a municipality to appropriate land, begun in the insolvency court, appeal lies for the benefit of either party from the judgment of such court to the court of common pleas.
CONSTITUTIONAL LAW
(140 S) Section 3696, General Code, providing for an appeal to the court of common pleas from the probate court by a party interested in a case involving the appropriation of property by a municipal corporation, is not in conflict with Section 6, Article IV, of the Constitution of Ohio.
Marshall, CJ, Kinkade, Robinson, Jones, Matthias and Allen, JJ, concur.